Title: To Benjamin Franklin from Robert R. Livingston, 9 March 1782
From: Livingston, Robert R.
To: Franklin, Benjamin


Dear Sir
Philadelphia, 9th. March 1782
The enclosed Letter from the Superintendant of finance was written in consequence of the resolutions of which I sent you a copy in my last— I then detailed so fully on the Subject that I can give you no further information on that head— than is contained in the enclosed, which as I was just going out of Town I have requested Mr Morris to put in his Cypher.
I have the honor to be, sir With great respect & esteem Your most obedient humble servant
Robt R Livingston
His Excellency B Franklin Esqr.No. 10 Copy 3plicate
 
Endorsed: Mr Secy. Livingston No 10 March 9. 1782
